Case: 22-40133     Document: 00516558208         Page: 1     Date Filed: 11/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 22-40133                       November 28, 2022
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Edward Sanchez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:19-CR-850-1


   Before Barksdale, Higginson, and Ho, Circuit Judges.
   Per Curiam:*
          Edward Sanchez was convicted by a jury on nine counts of various sex
   crimes involving minors. He was sentenced to, inter alia, life imprisonment
   and ordered to pay $3,091.55 in restitution to each of three minor victims,
   totaling $9,274.65, pursuant to 18 U.S.C. § 2429 and former 18 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40133      Document: 00516558208          Page: 2     Date Filed: 11/28/2022




                                    No. 22-40133


   § 2259. These amounts are intended to compensate the victims for future
   counseling.
          Sanchez proceeded pro se at trial and sentencing. He is represented by
   counsel on appeal. Sanchez challenges the restitution order, contending
   there was insufficient evidence supporting the award. (In his reply brief on
   appeal, he concedes other challenges on appeal lack merit.)
          Assuming, without deciding, Sanchez preserved the remaining issue
   raised on appeal, our court reviews the “restitution order’s legality de novo
   and its amount for abuse of discretion”. United States v. Villalobos, 879 F.3d
   169, 171 (5th Cir. 2018). Factual findings are reviewed for clear error. E.g.,
   United States v. Read, 710 F.3d 219, 231 (5th Cir. 2012).
          Former § 2259 provided mandatory restitution for “the full amount
   of the victim’s losses”, including “costs incurred for psychiatric and
   psychological care”. Villalobos, 879 F.3d at 171 (citation omitted). Under
   § 2429, restitution is mandatory for the “full amount of the victim’s losses”,
   including “costs incurred, or that are reasonably projected to be incurred . . .
   as a proximate result of the offenses involving the victim” for, inter alia,
   “medical services relating to physical, psychiatric, or psychological care”. 18
   U.S.C. § 2429(b)(3); id. § 2259(c)(2); see United States v. Kempter, 29 F.4th
   960, 969 (8th Cir. 2022) (Section 2429(b)(3)’s cross-reference to
   § 2259(b)(3), rather than § 2259(c)(2), is a scrivener’s error.).
          Each victim submitted a statement explaining how she was affected by
   Sanchez’ actions, and a counselor who interviewed the victims testified at
   sentencing that they could benefit from counseling services. Moreover, the
   presentence investigation report (PSR) provided a detailed explanation of
   how the recommended restitution amounts were calculated, and a victim
   witness coordinator testified the amounts were reasonable estimates of the
   costs the victims would incur for counseling in the Philippines.




                                          2
Case: 22-40133      Document: 00516558208          Page: 3    Date Filed: 11/28/2022




                                    No. 22-40133


          Although the amount of restitution ordered might not be “exact”,
   there is no indication it represents the court’s “caprice”. Villalobos, 879 F.3d
   at 172 (citation omitted); see also United States v. Harris, 702 F.3d 226, 230
   (5th Cir. 2012) (court may adopt facts in PSR if they “have an adequate
   evidentiary basis with sufficient indicia of reliability and the defendant does
   not present rebuttal evidence or otherwise demonstrate that the information
   in the PSR is unreliable” (citation omitted)). Accordingly, the restitution
   order was not an abuse of discretion.
          AFFIRMED.




                                           3